Case 2:17-cv-07195-JAK-JEM Document 39 Filed 12/05/18 Page 1 of 2 Page ID #:274



 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11
     TERRY SMITH,                          Case No. LA CV17-07195 JAK (JEMx)
12
                   Plaintiff,              ORDER RE STIPULATION TO
13                                         DISMISS CASE
14   v.

15   CALIFORNIA RESOURCES CORP.,
16                 Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
Case 2:17-cv-07195-JAK-JEM Document 39 Filed 12/05/18 Page 2 of 2 Page ID #:275



 1         The Court, having reviewed the parties’ Stipulation of Dismissal, hereby
 2   GRANTS the Stipulation. This action is dismissed without prejudice, with each party
 3   to bear its own costs.
 4         IT IS SO ORDERED.
 5

 6   Dated: December 5, 2018              _______________________________
                                          JOHN A. KRONSTADT
 7                                        UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
